DETAILED ACTION
1.         Claims 1-6, as filed by Preliminary Amendment on 07/19/2021, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 07/19/2021, 08/08/2022, 08/24/2022, and 11/29/2022 have been considered by the examiner. Initialed copies are attached.

Claim Objections
4.         Claims 1-2 and 6 are objected to because of the following informalities: 
In claim 1, it is suggested that the text in line 2 be deleted and replaced with the term “comprising:”. This removes an unnecessary wherein clause.
	In claims 1-2, each occurrence of a tilde (~) should be replaced by a dash (-) which is the conventional US symbol used for ranges.
	It is suggested that method claim 6 be written in active steps (verbs ending in -ing) instead (delete “a step in which”). For example, rewrite as: “A method for manufacturing…comprising forming a film containing an electroconductive paste according to claim 1 on a substrate, then heat-treating the film.” If left as is, add a “d” before the period ending the claim. -- Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.         Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the ratio of the mass oxygen concentration to the specific surface area" in line 11 and “the ratio of the mass carbon concentration to the specific surface area" in line 13. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation “the tap density” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazaki et al. (JP 2013-161544; an IDS reference), in view of Fujimoto et al. (JP 6130616 B1). The citations in this Office Action are to English machine translation PDFs of each document, accessed online from Espacenet.
	As to claim 1, Nakazaki teaches an electroconductive paste (see para. 0014: viscosity of the conductive material is 10 cP or more; para. 0032-0033: viscosity of the mixture varies depending on the type and amount of dispersion medium) comprising: fine copper particles having an average particle diameter of 300 nm or less and coarse copper particles having an average particle diameter of 3-11 µm (see para. 0011 & Example 1); a binder resin and a dispersion medium (see para. 0027: examples of solvents includes water, ethylene glycol, polyvinylpyrrolidone, etc.).
	Nakazaki fails to explicitly disclose [1] that the fine copper particles include a coating film containing cuprous oxide and copper carbonate on at least a part of the surface thereof; [2] the ratios recited in claim 1; and [3] the amount of binder resin.
	As to difference [1], Fujimoto, in analogous art of fine copper particles, teaches copper particles characterized by having a coating containing cuprous oxide and copper carbonate on the surface (see para. 0009-0010, 0024-0025). 
Therefore, in view of the teaching of Fujimoto, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electroconductive paste taught by Nakazaki by incorporating the particle coating film taught by Fujimoto to arrive at the claimed invention because Nakazaki desires a conductive material with a low sintering temperature (see Nakazaki para. 0007-0008). Fujimoto clearly teaches that by having a particle coating containing cuprous oxide and copper carbonate on the surface, the sintering temperature of the fine copper particles can be kept lower than before (see Fujimoto para. 0025). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed coating film for the claimed material with a reasonable expectation of success for lowering the sintering temperature of the copper fine particles (see Fujimoto para. 0010), and would expect such an electroconductive composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to difference [2], 2nd ratio recited in claim 1, Fujimoto teaches a ratio of mass carbon concentration to specific surface area of the fine copper particles controlled to be 0.008 – 0.3% by mass·g/m2 (see para. 0011, 0027). As to the 1st ratio recited in claim 1, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the ratio of mass oxygen concentration to specific surface area of fine copper particles in the paste based on routine experimentation and the disclosures of Nakazaki and Fujimoto.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	As to difference [3], it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the amount of binder resin in the paste based on routine experimentation and the disclosures of Nakazaki and Fujimoto.  Burden is shifted to the Applicant to provide evidence that the claimed ranges of binder resin produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 3-4, Nakazaki and Fujimoto teach the electroconductive paste according to claim 1, wherein the binder resin is polyvinylpyrrolidone and wherein the dispersion medium is ethylene glycol (see Nakazaki para. 0027).
	As to claim 5, Nakazaki and Fujimoto teach a substrate equipped with an electroconductive film including a sintered product of the electroconductive paste according to claim 1, and a substrate on which the sintered product is provided (see Nakazaki para. 0007, 0019, 0034).
	As to claim 6, Nakazaki and Fujimoto teach a method for manufacturing a substrate equipped with an electroconductive film including a step in which a film containing an electroconductive paste according to Claim 1 is formed on a substrate and a step in which the film is heat treated (see Nakazaki para. 0017, 0033-0036: subsequently, the conductive copper particle mixture described above is applied onto the substrate, then heated).


8.         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazaki et al. (JP 2013-161544), in view of Fujimoto et al. (JP 6130616 B1), further in view of Kaneda et al. (US 2016/0312043 A1; an IDS reference).
	Nakazaki and Fujimoto teach the electroconductive paste according to Claim 1 as described above, but fail to explicitly disclose that the coarse copper particles are flat copper particles in the form of flakes and that the tap density is 2-6 g/cm3. 
	However, Kaneda, in analogous art of conductive pastes, teaches coarse copper particles that are flat copper particles in the form of flakes (see para. 0029, 0046, 0052). As to tap density, the coarse copper particles in the form of flakes would be reasonably expected to have the claimed property of tap density in view of the substantially identical composition. See MPEP 2112.01. Alternatively, selecting average copper flake size/diameter or synthesis conditions of the flakes to arrive at the desired tap density is achieved by one of ordinary skill in the art without undue experimentation based on the prior art and general technical knowledge.
	

Examiner’s Note
9.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 8, 2022